Wham, J. Claimant, Richard B. Austin, Judge of the Superior Court of Cook County, has filed his complaint in this cause asking an award in the amount of $3,791.62 to reimburse him for monies advanced from his own funds to compensate Vonnie Donnelly for services rendered as his official court reporter from March 1, 1958 to October 1, 1958. This case was heard in Chicago on January 21, 1959 before Commissioner Herbert G. Immenhausen. No defense was made by the State of Illinois, and the Assistant Attorney General representing respondent admitted in open court that the State was indebted to claimant in the amount asked. The Commissioner, after hearing the evidence, recommended that an award be made in the amount claimed. We have examined the Commissioner’s Report, as well as the records submitted in the cause, and do hereby adopt the report in the following words and figures: “Richard B. Austin filed his complaint on December 16, 1958 alleging that he was a duly elected Judge of the Superior Court of Cook County since December 1, 1953; That on November 20, 1957 he appointed Vonnie Donnelly as his official court reporter, and said appointment was approved by the Executive Committee of the Superior Court of Cook County; That he forwarded the notice of appointment to Elbert S. Smith, Auditor of Public Accounts, receipt of which was acknowledged on November 26, 1957; That on February 21, 1958, he forwarded to the said Elbert S. Smith a signed official oath of office and loyalty oath of the said Vonnie Donnelly, receipt of which was acknowledged by the said Elbert S. Smith; That the said Elbert S. Smith, Auditor of Public Accounts, advised claimant that there were insufficient funds appropriated by the Legislature to place the said Vonnie Donnelly on the State payroll, and that he would be unable to do so until such time as a vacancy occurred; That the said Vonnie Donnelly assumed her office on March 1, 1958, and faithfully, diligently and competently performed the duties of an official court reporter of the State of Illinois from that date to the present time; That on October I, 1958 the said Elbert S. Smith advised claimant that a vacancy had occurred, and since that time the said Vonnie Donnelly has been receiving from the State of Illinois the compensation as provided by statute; but, during the period of March 1, 1958 to October 1, 1958, Richard B. Austin, claimant herein, advanced from his own funds to the said Vonnie Donnelly her statutory compensation of $3,791.62. The State of Illinois did not file an answer, and the case was set for hearing before the undersigned on January 21, 1959 at 160 North LaSalle Street, Chicago, Illinois. Richard B. Austin was sworn, and testified that he was a Judge of the Superior Court of Cook County; That on November 20, 1957 he appointed the said Vonnie Donnelly, who was skilled in verbatim reporting, and who had been a bonafide resident of the State of Illinois for more than one year, as his official court reporter; That said appointment was approved by the Executive Committee of the Superior Court pursuant to Par. 163a, Chap. 37, Ill. Rev. Stats., 1957; and that he forwarded that appointment to the said Elbert S. Smith, Auditor of Public Accounts, and received an acknowledgment on November 26, 1957; That on February 21, 1958, he forwarded to the said Elbert S. Smith, the duly signed official oath of office and loyalty oath executed by the said Vonnie Donnelly, receipt of which was acknowledged by the said Elbert S. Smith; That the said Elbert S. Smith, Auditor of Public Accounts, advised him there were insufficient funds appropriated by the last Legislature to place the said Vonnie Donnelly on the State payroll, and that he would be unable to do so until such time as a vacancy occurred; That the said Vonnie Donnelly assumed her office on March 1, 1958, and has faithfully, diligently and competently performed the duties of an official court reporter of the State of Illinois from that date to the present time. On October I, 1958, State Auditor Elbert S. Smith advised Richard B. Austin that a vacancy had occurred, and since that time the said Vonnie Donnelly has been receiving from the State of Illinois her compensation as provided in Sec. 163b, Chap. 37, Ill. Rev. Stats., 1957; That during the period from March 1, 1958 to October 1, 1958 Richard B. Austin advanced each month from his own funds to the said Vonnie Donnelly her statutory compensation of $541.66 for a total of $3,791.62. Thereupon, exhibit No. 1 was identified. It consisted of cancelled checks issued by Richard B. Austin to the said Vonnie Donnelly, and was introduced in evidence. Then, the said Vonnie Donnelly testified that she was skilled in verbatim court reporting, and that on March 1, 1958 assumed her office as official'court reporter for Richard B. Austin. She stated in length her duties, the number of cases she took as such court reporter, and testified that from March 1, 1958 to October 1, 1958 she received her compensation from Richard B. Austin each month in the amount of $541.66, making a total of $3,791.62. The Attorney General presented a stipulation, signed by Richard B. Austin and Latham Castle, stating that Richard B. Austin was a duly elected Judge of the Superior Court of Cook County since December 1, 1953; that on November 20, 1957, he appointed the said Vonnie Donnelly, who was a skilled verbatim reporter, and who had been a bonafide resident of the State of Illinois for more than one year, as his official court reporter, and the said appointment was approved by the Executive Committee of the Superior Court of Cook County pursuant to Par. 163a, Chap. 37, Ill. Rev. Stats., 1957; that the said Elbert S. Smith, Auditor of Public Accounts, advised claimant there were insufficient funds appropriated by the Legislature to place the said Vonnie Donnelly on the State payroll; that the said Vonnie Donnelly assumed her office on March 1, 1958, and faithfully, diligently and competently performed the official duties of court reporter of the State of Illinois from that date to the present. Your Commissioner has examined the statute, and finds that Chap. 37, Par. 163a, provides for the appointment of court reporters, as follows: ‘Each of the several judges of the Circuit, Superior, City and Town courts in this State is authorized to appoint one official shorthand reporter, who shall be skilled in verbatim reporting, and who shall have been a bonafide resident of the State of Illinois for one year, and whose duties shall be as hereinafter specified. ******* Par. 163b provides for the duties and compensation: ‘The reporter shall take full stenographic notes of the evidence in trials before the court for which he is appointed, and shall furnish one transcript of them, if requested by either party to the suit, or by his attorney, or by the judge of the court, to the person requesting it. When not engaged in the taking or transcribing of stenographic notes of evidence, the reporter shall perform secretarial services and such other duties in connection with the court as the judge appointing him shall direct. ****** *j*he salaries of the reporters above . named, provided to be paid out of the State Treasury, shall be paid to them monthly on the warrant of the Auditor of Public Accounts, out of any money in the State Treasury not otherwise appropriated. * Therefore, it appears from the evidence that claimant has proven his case by a preponderance of the evidence, and it is my recommendation that an award be made in the amount of $3,791.62 to Richard B. Austin.” An award is, therefore, made to claimant in the amount of $3,791.62.